220 F.2d 751
Morris STEINER, Harry Lightman, Mitchell Magid and B. B. Steiner, Individually and as Co-partners Doing Business as Cumberland Battery Manufacturing Company, and Cumberland Battery Manufacturing Company, a Partnership, Appellants,v.James P. MITCHELL, Secretary of Labor, United States Dept. of Labor, Appellee.
No. 11934.
United States Court of Appeals Sixth Circuit.
September 17, 1954.

Appeal from the United States District Court for the Middle District of Tennessee.
Louis Leftwich, Jr., of Denney, Leftwich & Glasgow, and Wilson Simms & Cecil Sims of Bass, Berry & Sims, Nashville, Tenn., for appellants.
Stuart Rothman, Bessie Margolin, Sylvia S. Ellison, and Morton Marks, Washington, D. C., attorneys for appellees.
PER CURIAM.


1
Appellants' petition for rehearing, 215 F.2d 171, herein having been considered by the Court, it is ordered that the same should be and is denied.